168 So. 2d 549 (1964)
Harry B. RIMER, Appellant,
v.
The MORTGAGE GUARANTEE CORP., Arthur S. Friedman, Gerald E. Finley and Frances M. Finley, his wife, Appellees.
No. 64-342.
District Court of Appeal of Florida. Third District.
November 3, 1964.
Rehearing Denied November 24, 1964.
David Drucker, Coral Gables, for appellant.
Dubbin, Schiff, Berkman & Dubbin, Miami, for appellees.
Before BARKDULL, C.J., and CARROLL and HORTON, JJ.
PER CURIAM.
Appellant, plaintiff in the trial court, seeks review of an adverse final decree rendered by the chancellor wherein he determined priority of mortgage liens.
The final decree arrived in this court with a presumption of correctness *550 See: Pitts v. Ahlswede, Fla.App. 1962, 139 So. 2d 159; City of Miami Beach v. Seacoast Towers-Miami Beach, Fla.App. 1963, 156 So. 2d 528. It was incumbent upon the appellant to demonstrate error. See: Lynch v. Coppola, Fla.App. 1961, 129 So. 2d 183; Groover v. Simonhoff, Fla.App. 1963, 157 So. 2d 541. If there is evidence in the record to support the findings of the chancellor they should not be disturbed. See: Davis v. Levin, Fla.App. 1962, 138 So. 2d 351; Lamb v. Dade County, Fla.App. 1964, 159 So. 2d 477.
Measuring the record on appeal in light of the above announced principles, it is apparent that there is evidence in the record to support the findings of the chancellor. The appellant has failed to demonstrate error in the application of the law and, therefore, the final decree here under review is hereby affirmed.
Affirmed.